Citation Nr: 0730477	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  05-21 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
broken left ankle.  

2.  Entitlement to service connection for residuals of a 
broken right ankle.  

3.  Entitlement to service connection for residuals of a back 
injury.  

4.  Entitlement to service connection for residuals of glass 
in the left arm.  

5.  Entitlement to service connection for residuals of glass 
in the right arm.  

6.  Entitlement to service connection for residuals of a 
broken right hand and finger.  

7.  Entitlement to service connection for bilateral foot 
disorder.  

8.  Entitlement to service connection for a chronic disorder 
manifested by fever.  

9.  Entitlement to service connection for a chronic disorder 
manifested by night sweats.  

10.  Entitlement to service connection for nosebleeds.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to 
December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004, rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
residuals of a broken left ankle, residuals of a broken right 
ankle, residuals of a back injury, residuals of glass in the 
left arm, residuals of glass in the right arm, residuals of a 
broken right hand and finger, bilateral foot disorder, a 
chronic disorder manifested by fever, a chronic disorder 
manifested by night sweats, and nosebleeds.  

This case is now ready for appellate review. 


FINDING OF FACT

There is no competent medical evidence of residuals of a 
broken left ankle, residuals of a broken right ankle, 
residuals of a back injury, residuals of glass in the left 
arm, residuals of glass in the right arm, residuals of a 
broken right hand and finger, bilateral foot disorder, a 
chronic disorder manifested by fever, a chronic disorder 
manifested by night sweats, or nosebleeds, inservice or at ay 
time thereafter.  


CONCLUSION OF LAW

Residuals of a broken left ankle, residuals of a broken right 
ankle, residuals of a back injury, residuals of glass in the 
left arm, residuals of glass in the right arm, residuals of a 
broken right hand and finger, bilateral foot disorder, a 
chronic disorder manifested by fever, a chronic disorder 
manifested by night sweats, and nosebleeds were not incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

        I.  Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2007).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice 
errors (either in timing or content) are presumed 
prejudicial, but VA can proceed with adjudication if it can 
show that the error did not affect the essential fairness of 
the adjudication by showing: 1) that any defect was cured by 
actual knowledge on the part of the claimant; 2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or 3) that a benefit could not have 
been awarded as a matter of law.  Sanders v. Nicholson, 487 
F.3d 881 (2007).

In this case, in a March 2004, letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claims for service connection.  
The letter specified what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that pertains to his 
claims.  The Board notes that the veteran did not initially 
received notice as to the disability rating and the effective 
date elements, as required by Dingess.  The veteran later 
received this notice in March 2006.  The deficient timing of 
the correct VCAA notice is presumed prejudicial.  The Board 
finds that such presumption of prejudice is rebutted because 
this error did not affect the essential fairness of the 
adjudication.  Following the notice, the veteran was given an 
opportunity to submit additional evidence and did not do so.  

The Board notes at this point that the RO has taken 
appropriate action to comply with the duty to assist the 
veteran with the development of his claims.  The record 
includes service medical records.  There is also a letter of 
record, dated March 2004, providing the veteran the 
opportunity to furnish or identify other evidence to support 
his claim. The veteran indicated in his July 2005, 
substantive appeal, that he would submit additional evidence.  
This was not done.  There are no known additional records to 
obtain.  A hearing was offered, and the veteran did not 
accept.  As such, the Board finds that the record as it 
stands includes sufficient competent evidence to decide this 
claim.  See 38 C.F.R. § 3.159(c)(4).  Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with his claims.  




II Service Connection

The veteran asserted that service connection is warranted for 
the aforementioned alleged disabilities due to service 
incurrence.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service. 38 U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

In this case, there are no findings, treatment, or diagnosis 
of any of the disorders claimed on entrance, during, or 
separation from service.  

Since service, there is no medical evidence of record showing 
findings, treatment, or diagnosis of any of the claimed 
disorders.  In order to prevail on a claim for service 
connection, there must be current evidence of the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992). Here, there is no competent medical evidence of any 
of the disorders.  Therefore, service connection is denied 
for residuals of a broken left ankle, residuals of a broken 
right ankle, residuals of a back injury, residuals of glass 
in the left arm, residuals of glass in the right arm, 
residuals of a broken right hand and finger, bilateral foot 
disorder, a chronic disorder manifested by fever, a chronic 
disorder manifested by night sweats, and 


nosebleeds.  It is also noteworthy that none of the veteran's 
service medical records show a diagnosis or treatment for any 
of the conditions on appeal.



ORDER

Service connection for residuals of a broken left ankle is 
denied.  

Service connection for residuals of a broken right ankle is 
denied.  

Service connection for residuals of a back injury is denied.  

Service connection for residuals of glass in the left arm is 
denied.  

Service connection for residuals of glass in the right arm is 
denied.  

Service connection for residuals of a broken right hand and 
finger is denied. 

Service connection for bilateral foot disorder is denied.  

Service connection for a chronic disorder manifested by fever 
is denied.  

Service connection for a chronic disorder manifested by night 
sweats is denied.  

Service connection for nosebleeds is denied.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


